

Exhibit 10.32




AMENDMENT TO NONCOMPETITION, NONSOLICITATION, CONFIDENTIALITY, AND INVENTIONS
AGREEMENT


THIS AMENDMENT TO NONCOMPETITION, NONSOLICITATION, CONFIDENTIALITY, AND
INVENTIONS AGREEMENT (the “Amendment”) is dated as of November 2, 2017, by and
between Electronic Funds Source LLC (“EFS”), Scott Phillips (the “Executive”)
and WEX Inc. (“WEX”). As used herein, EFS, the Executive and WEX are referred to
individually as a “Party” and collectively as the “Parties.”


WITNESSETH:


WHEREAS, EFS and the Executive entered into a Noncompetition, Nonsolicitation,
Confidentiality, and Inventions Agreement dated as of October 16, 2015 (the
“Noncompetition, Nonsolicitation, Confidentiality, and Inventions Agreement”;
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Noncompetition, Nonsolicitation, Confidentiality, and
Inventions Agreement), which became effective upon the Closing of WEX’s
acquisition of EFS;
WHEREAS, EFS and the Executive have determined that it is in their best
interests and now desire to amend the Noncompetition, Nonsolicitation,
Confidentiality, and Inventions Agreement as set forth herein, and WEX consents
to such amendment;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
considerations herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound hereby, agree as follows:


1.    The Parties acknowledge and agree that WEX, which is referenced in the
Noncompetition, Nonsolicitation, Confidentiality, and Inventions Agreement and
is a member of the Company Group, and whose consent is required for any
amendment, shall hereafter be considered and deemed to be a Party to the
Agreement.


2.    Section 6 of the Noncompetition, Nonsolicitation, Confidentiality, and
Inventions Agreement is hereby amended to change the notice address for the
Company to the following:


WEX Inc.
97 Darling Avenue
South Portland, ME 04106
Attn: Hilary Rapkin, SVP & General Counsel


3.    Section 12 of the Noncompetition, Nonsolicitation, Confidentiality, and
Inventions Agreement is hereby amended by deleting the second full sentence.
Section 12, as amended, shall read as follows:


12. Survival. The parties’ rights and obligations set forth in this Agreement
shall survive perpetually or for such shorter periods as the sections of the
Agreement provide.


1

--------------------------------------------------------------------------------






4.    Except as expressly set forth in this Amendment, the Noncompetition,
Nonsolicitation, Confidentiality, and Inventions Agreement shall continue and
remain in full force and effect in accordance with its terms.


5.    This Amendment shall be governed, construed and interpreted in accordance
with the laws of the State of Tennessee, without giving effect to conflicts of
laws principles. The Parties agree that this Amendment may only be modified in a
signed writing executed by all Parties. This Amendment shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective heirs,
successors and permitted assigns.


6.     This Amendment may be executed in any number of counterparts with the
same effect as if all Parties hereto had signed the same document. All
counterparts shall be construed together and shall constitute one Amendment.
This Amendment may be transmitted and/or signed by facsimile or by email in .pdf
format. The effectiveness of this Amendment and any such signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on the Parties hereto. At the
request of any Party hereto, each other Party hereto shall re-execute original
forms hereof and deliver them to all other Parties. No Party hereto shall raise
the use of a facsimile machine or email to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or email as a defense to the formation of a
contract and each such Party forever waives any such defense.




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment to Noncompetition,
Nonsolicitation, Confidentiality, and Inventions Agreement effective as of the
day and year first above written.




COMPANY:
 
ELECTRONIC FUNDS SOURCE LLC
By: /s/ Hilary Rapkin  
Hilary Rapkin, Officer/ Secretary
 
WEX INC.:
 
By: /s/ Melissa D. Smith  
Melissa D. Smith, Chief Executive Officer
 
EXECUTIVE:
 
By: /s/ Scott Phillips 
SCOTT PHILLIPS





3